DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffoni (US 5,185,381) in view of Liu et al (US 2014/0111365).
Re claim 1, Ruffoni discloses an electromagnetic-wave absorber comprising a body (22) of porous material (col. 2, lines 41-45); the body of porous material comprising 
a first surface (26) for receiving electromagnetic waves, and starting from the first surface, 
a first layer (26-28) for scattering the electromagnetic waves, in which layer pores comprise a coating (24) of electrically conductive material (col. 5, line 7); wherein the electromagnetic-wave absorber comprises, positioned after the first layer, a second layer (28-30) substantially transparent to the electromagnetic waves  (col.3, lines 60-63) and wherein the porous material is open-porous material (open cell polyurethane)(col. 2, lines 46), and the coating only partially covers the pores so that a region (26-28) with coating  is formed on the side of the pores facing the first surface (Fig 2) and a region free of coating (28-30) is formed on the side of the pores facing away from the first surface (col. 3, lines 34-39), but does not disclose a reflective surface for reflecting the electromagnetic waves, wherein the reflective surface is a metallic film.

Re claim 2, wherein the second layer is formed in the body of porous material (col. 3, lines 34-39).
Re claim 4, wherein the porous material has 15-60 pores per inch (PPI) (col. 5, lines 41-42).
Re claim 6, wherein the electrically conductive material is metal, metal alloy or carbon- based material (col. 4, lines 7-11).
Re claim 7, a cover of material (cloth fabric plastic) substantially transparent to the electromagnetic waves  covering at least the first surface (col. 4, lines 20-25).
Re claim 8, Ruffoni discloses a method comprising: coating pores within a body (22) of porous material (col. 2, lines 41-45) with electrically conductive material (24) (col. 5, line 7) to form a first layer (26-28) within the body for scattering electromagnetic waves, a second layer (28-30) substantially transparent to the electromagnetic waves is formed (col. 3, lines 60-63), the porous material is open-porous material (open cell polyurethane)(col. 2, lines 46), the body of porous material comprises a first surface (26) for receiving electromagnetic waves and the coating only partially covers the pores so that a region with coating is formed on the side of the pores facing the first surface and a region free of coating (28-30) is formed on the side of the pores facing away from the first surface (col. 3, lines 34-39), but does not disclose and coupling the body to a reflective surface, wherein the reflective surface is a metallic film.
Re claim 9, wherein the coating of the pores is performed by spraying or squirting a first surface of the body with electrically conductive material (abstract).
Re claim 10, comprising attaching the body to a target by covering it with a congealing or solidifying substance (col. 4, lines 28-30).
The teaching as discussed above does not disclose wherein the thickness of the first layer is 70-85 percent of the combined thickness of the first layer and the second layer (re claim 5).

Liu et al teach the use of a reflective surface (5) for reflecting the electromagnetic waves, wherein the reflective surface is a metallic film [0040]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the reflective surface with the wave absorber of Ruffoni for reflecting electromagnetic wave.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the first layer of Ruffoni by employing 70-85 percent of the combined thickness of the first layer and the second layer for attenuating electromagnetic energy,  since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffoni (5,185,381) in view of Liu et al (US 2014/0111365) as applied to claim 1 above, and further in view of Leatherman et al (US 5,047,283).
The teaching as discussed above does not disclose  wherein the porous material  has a porosity of at least 90 percent. 
Leatherman et al teach the use of porous material  has a porosity of at least 90 percent (col. 13, lines 25-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 90 percent porous material for the material of Ruffoni for enhancing electromagnetic interference shield.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847